Per Curiam.
Motion for re-taxation of costs in the Court below. The motion was founded upon a written statement, setting out the items alleged to hare been taxed by the clerk to the several parties. The motion was submitted to the Court, and overruled. A bill of exceptions shows the foregoing facts; thus making a case falling within the rule laid down in Conner v. Winton, 10 Ind. 25. But though the appellant got his case rightly before the Court below, he has not got it before this Court. Neither the evidence, nor grounds upon which the Court below decided, are in the record.
The judgment is affirmed, with costs.